Citation Nr: 0016985	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  95-28 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a schedular evaluation in excess of 20 
percent from July 6, 1994, to August 28, 1994, for 
postoperative residuals of a medial meniscus tear of the left 
knee with an anterior cruciate deficit.

2.  Entitlement to an extension of a temporary total 
convalescent rating beyond September 30, 1994, for 
postoperative residuals of a diagnostic arthroscopy of the 
left knee with debridement of the medial meniscus.

3.  Entitlement to a schedular evaluation in excess of 20 
percent from October 1, 1994, to February 5, 1995, for 
postoperative residuals of a medial meniscus tear of the left 
knee with an anterior cruciate deficit.

4.  Entitlement to an extension of a temporary total 
convalescent rating beyond June 30, 1995, for postoperative 
residuals of a left high tibial osteotomy.

5.  Entitlement to a schedular evaluation in excess of 20 
percent from July 1, 1995, for postoperative residuals of a 
medial meniscus tear of the left knee with an anterior 
cruciate deficit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to June 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1994 and May 1995 rating 
decisions of the Department of Veterans Affairs (VA) Medical 
and Regional Office Center in Wichita, Kansas. 

The issues of entitlement to an extension of a temporary 
total convalescent rating beyond September 30, 1994, for the 
left knee disorder, and an increased rating from October 1, 
1994, to February 5, 1995, for the left knee disorder, will 
be addressed in remand, below.

In April 2000 written argument, the representative raised the 
issue of a separate rating for arthritis of the left knee; 
however, arthritis of the left knee has not been adjudicated 
service connected.  The issue of service connection for 
arthritis of the left knee is not deemed inextricably 
intertwined with the issues on appeal inasmuch as a grant of 
service connection might entitle the veteran to a separate 
rating rather 

than be a factor in the rating currently assigned under 
Diagnostic Code 5257.   Harris v. Derwinski, 1 Vet. App. 180 
(1991); VAOPGPREC 23-97 (July 1, 1997).  Accordingly, this 
issue is referred to the RO for appropriate action. 
10

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  With consideration of any additional functional 
impairment due to left knee pain, weakness fatigability 
and/or incoordination, the veteran's left knee impairment was 
no more than moderate from July 6, 1994, to August 28, 1994, 
and the knee could be flexed to at least 90 degrees and 
extended to at least 5 degrees.

3.  On February 6, 1995, the veteran underwent a left high 
tibial osteotomy.

4.  Following the February 1995 surgery the veteran had a 
temporary total convalescent rating from February 6, 1995, to 
June 30, 1995.

5.  The medical evidence following June 30, 1995 does not 
show that the veteran required additional convalescence or 
that the surgery resulted in severe postoperative residuals.

6.  With consideration of any additional functional 
impairment due to left knee pain, weakness fatigability 
and/or incoordination, the veteran's left knee impairment has 
been no more than moderate since July 1, 1995, with knee 
flexion to at least 115 degrees and extension to zero 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 
percent from July 6, 1994, to August 28, 1994, for 
postoperative residuals of a medial meniscus tear of the left 
knee with an anterior cruciate deficit have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7 
4.40, 4.45, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for an extension of a temporary total 
convalescent rating beyond June 30, 1995, for postoperative 
residuals of a left high tibial osteotomy have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.30 (1999).
 
3.  The criteria for a schedular evaluation in excess of 20 
percent from July 1, 1995, for postoperative residuals of a 
medial meniscus tear of the left knee with an anterior 
cruciate deficit.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. § 5107 
(West 1991).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board also finds that all relevant evidence has been 
obtained and that the duty to assist the claimant is 
satisfied.

I.  Factual Background

In a September 1986 rating decision, service connection was 
granted for postoperative residuals of a medial meniscus tear 
of the left knee, and a 10 percent schedular rating was 
assigned under Diagnostic Code 5259 (cartilage, semilunar, 
removal of, symptomatic).  A temporary total convalescent 
rating was assigned for the left knee disorder from May 13, 
1986, to June 30, 1986 and from October 27, 1986, to November 
30, 1986.  In addition, a temporary total convalescent rating 
was assigned in a September 1989 rating decision for the left 
knee disorder, effective from March 21, 1989, to August 31, 
1989.  It was noted in that rating decision that the service-
connected left knee disorder now included an anterior 
cruciate deficit.  Subsequently a temporary total 
convalescent rating was assigned for the left knee disorder 
from April 3, 1990, to June 30, 1990, and the diagnostic code 
for rating the veteran's left knee disorder was changed from 
Diagnostic Code 5259 to Diagnostic Code 5257 (other knee 
impairment).  

Treatment records from the Kansas Department of Corrections 
dated from April to September 1993 reveal that in late April 
1993 the veteran complained of a swollen, painful left knee, 
having injured it at "Topeka."  On May 4, 1993, the veteran 
complained that his left knee had been swollen for six days, 
after having been injured while he was playing ball.  
Examination revealed effusion, warmth, tenderness and 
decreased range of motion of the left knee.  On May 11, 1993, 
the assessment was resolving effusion of the left knee.   On 
examination on May 18, 1993, there was only slight effusion, 
noted as less than it was on May 11.  It was reported that 
there was full range of motion in the left knee except that 
extension was only to 155 to 160 degrees.  The assessment was 
resolving contusion and effusion of the left knee.  Swelling 
of the left knee was again noted in June 1993, and the 
veteran complained in August 1993 of his knee popping.  
Examination revealed pain and slight swelling.  The 
assessment was a left knee injury.  In September 1993, it was 
noted that there was chronic swelling in the left knee.  

VA medical records reflect that the veteran underwent a 
physical examination in March 1994.  He complained of pain in 
the left knee.  Physical examination revealed minimal 
tenderness, no effusion, and decreased range of motion on 
full extension of the knee.  A March 1994 X-ray of the left 
knee revealed degenerative joint disease.  In April 1994, the 
veteran had a physical examination performed by the Kansas 
Department of Corrections; it revealed crepitus and decreased 
range of motion.  

In July 1994 statement, the veteran indicated that he was 
released from prison on May 27, 1994, and that he had severe 
pain in his left knee after prolonged standing.

VA medical records dated from July to August 1994 reflect 
that the veteran had another physical examination in July 6, 
1994.  He complained of pain and swelling in the left knee.  
Physical examination revealed a healed surgical scar on the 
medial aspect of the left knee with minimum swelling.  The 
impression was chronic recurrent knee problem status post 
reconstruction.  On August 2, 1994, the veteran complained of 
locking, popping, clicking and pain in the left knee.  Range 
of motion was zero to 100 degrees.  There was no effusion.  
There was tenderness over the patella and 1+ laxity in the 
anterior cruciate ligament but with a good endpoint.  The 
medial and lateral cruciate ligaments were intact.  An X-ray 
revealed degenerative arthritis of the left knee with a 
possible loose body.  The assessment was early degenerative 
joint disease of the left knee.  On August 3, 1994, range of 
motion of the left knee was flexion to 130 degrees and 
extension to 5 degrees.  There was anterior cruciate ligament 
laxity and crepitance with the McMurray test.  There was 
little fluid present, and the rest of the ligaments were 
intact.  The assessment was chondromalacia of the left knee.  

On August 29, 1994, the veteran underwent surgery on the left 
knee at a VA medical center.  On admission for surgery, he 
complained of locking and catching with associated pain, 
accompanied by effusion.  He stated that his left knee did 
not lock completely and that he was able to move it freely 
after several moments.  The knee could be flexed to 90 
degrees and extended to zero degrees.  There was no effusion, 
but there was tenderness over the patella.  There was 1+ 
anterior cruciate ligament laxity but with a good endpoint.  
The McMurray test was negative.  The preoperative diagnosis 
was rule out a meniscal tear of the left knee.  He underwent 
a diagnostic arthroscopy of the left knee with debridement of 
the medial meniscus.  The postoperative diagnoses were 
degenerative tear of the medial meniscus and degenerative 
changes in the articular cartilage, medial compartment and 
patellofemoral joint.  

On September 13, 1994, the veteran reported for follow-up 
treatment, and complained of pain and a decrease in range of 
motion.  The incision was noted to be healing well.  There 
was mild effusion, with flexion to 80 degrees and extension 
to zero degrees.  The assessment was anterior cruciate 
ligament deficiency.  

In a September 1994 rating decision, a 20 percent evaluation 
was assigned for the left knee disorder under Diagnostic Code 
5257, effective July 6, 1994.  In that same rating decision, 
a temporary total convalescent rating was assigned for the 
left knee disorder, effective from August 29, 1994, to 
September 30, 1994.

VA medical records reflect that the veteran was hospitalized 
in November 1994 for alcohol abuse/dependence.  A physical 
examination performed during the hospitalization revealed 
that there was no clubbing, cyanosis or edema of the 
extremities.  Surgical scars on the left knee were noted.  An 
X-ray of the left knee revealed that there were orthopedic 
screws involving the region just superior to the femoral 
condyles, with no evidence of a fracture.  There were small 
opaque densities in the anterior aspect of the left tibia 
region and a bony exostosis involving the lateral knee 
compartment extending from the lateral femoral condyle.

In December 1994, the veteran was afforded a VA examination.  
He reported that he did not have any instability of his left 
knee, but that he did have frequent locking of the joint and 
had to "work it around" until he was able to get it free.  
He complained of frequent pain in the left knee, which was 
worsened by activity.  The veteran stated that his left knee 
occasionally gave with turning.  He said that he had not 
worked since August 1994 because of his left knee.  Physical 
examination revealed some mild swelling in the prepatellar 
area and medial aspect of the left knee.  There was a slight 
bony deformity in the left upper lateral aspect of the knee 
and a well-healed scar over the anterior aspect.  There was 
no evidence of subluxation, nonunion, loose motion or 
malunion.  Some slight lateral instability on the medial 
aspect of the left knee was noted.  Range of motion of the 
left knee was flexion to 95 degrees and extension to 180 
degrees.  The diagnoses were multiple injuries to the left 
anterior cruciate ligament with some apparent residual 
compromise and limitation of activity.  

In January 1995, a VA doctor prepared two statements.  In one 
statement, the doctor indicated that the veteran had 
requested time off work to recover from knee surgery and to 
be evaluated for further treatment.  In the other statement, 
the doctor noted that the veteran was scheduled for a left 
high tibial osteotomy on February 2, 1995, and that he would 
be under a doctor's care for postoperative rehabilitation 
until May or June 1995.

In a February 1995 statement, the veteran reported that he 
continued to be off work because of his left knee disorder.

From February 6, 1995, to February 9, 1995, the veteran was 
hospitalized at a VA medical center and underwent a left high 
tibial osteotomy.  The admission diagnosis was left varus 
knee with anterior laxity.  On the history of present illness 
section of the hospitalization report, it was noted that the 
veteran had had severe left medial knee pain and giving way 
episodes.  It was also noted that he had had symptoms of 
instability and documented anterior cruciate ligament laxity 
by previous arthroscopy.  It was indicated that the veteran 
had a clinically varus aligned leg with radiographs 
confirming about two to three degrees of varus and medial 
joint space narrowing.  The veteran was considered a good 
candidate for a high tibial osteotomy to realign his leg 
because his medial compartment had worn out.  It was noted 
that the high tibial osteotomy could prevent giving way 
episodes and alleviate his medial knee pain.  It was also 
indicated that the veteran might be a candidate for an 
anterior cruciate ligament reconstruction and that the high 
tibial osteotomy could be the first stage of a two-stage 
operation.  Admission examination revealed medial joint space 
tenderness.  He had full range of motion with a varus aligned 
anatomic access, and Grade 2+ anterior laxity on Lachman 
testing.  It was noted that radiographs revealed mechanical 
axis of 3 degrees varus with medial joint space narrowing.  
The veteran underwent the left high tibial osteotomy without 
complications.  The postoperative course was unremarkable.  
The veteran was soon advanced to a regular diet and use of 
pain medicines.  The dressing was changed on post-operation 
day two and noted to be clean and dry and without evidence of 
infection.  He was placed in a Bledsoe brace and encouraged 
to begin physical therapy.  He was soon up with crutches and 
doing very well.  On February 9, 1995, he was discharged from 
the hospital and encouraged to do range of motion exercises 
at home. The discharge diagnoses were left varus knee with 
anterior laxity and degenerative joint disease of the knee.

VA treatment records from February to March 1995 reveal that 
the veteran received follow-up treatment on February 21, 
1995.  He complained of pain in the lower left leg from the 
knee to the foot.  It was noted that he was still very sore, 
but that the wound was well healed.  On March 7, 1995, he 
reported that, although there were no new problems, there was 
still pain and soreness.  The incision was well healed and 
range of motion was flexion to 95 degrees and extension to 10 
degrees.  X-rays revealed that the osteotomy was still 
present, especially laterally.

In a March 1995 rating decision, a temporary total 
convalescent rating was assigned for the left knee disorder, 
effective from February 6, 1995, to March 31, 1995.

A VA outpatient treatment record, dated April 4, 1995, 
reflects that the veteran still had a leg brace and that 
there was mild edema of the left knee.  Left knee motion was 
flexion to 110 degrees and extension to zero degrees.  The 
incision was well healed.  It was noted that X-rays revealed 
that the osteotomy was approximately two-thirds healed, with 
medial giving.  The assessment was status post high tibial 
osteotomy, doing well.  Ambulation was encouraged.  VA X-rays 
taken on April 26, 1995, revealed a 5-millimeter ovoid 
calcification projected over the medial left knee joint 
space, which may have represented a loose body.  The 
impression from the radiologist was osteotomy of the proximal 
left tibia with orthopedic screws and plates in place with a 
probable loose body in the left knee joint.

When the veteran underwent a VA examination on April 29, 
1995, he was still in a Bledsoe brace and was noted to still 
be in the postoperative period.  He complained of pain in the 
left knee both medially and laterally and that he 
occasionally had some knee swelling.  He indicated that his 
knee continued to give way with popping and clicking as well 
and that he was unable to completely straighten the knee.  

Physical examination revealed that there was no swelling of 
the knee.  There was tenderness to palpation about the 
lateral metal hardware from the high tibial osteotomy, and no 
real deformity.  The left knee was in a valgus position after 
the high tibial osteotomy, with fairly significant left 
quadriceps atrophy, which was considered not unreasonable at 
this post-operative stage.   There were numerous well-healed 
surgical scars.  The ligamentous status of the left knee was 
impossible to test due to pain and tenderness.  He had some 
medial pseudolaxity following the high tibial osteotomy.  The 
examiner was not able to accurately test the anterior 
cruciate ligament function because of the veteran's level of 
discomfort.  Left knee motion was from 100 degrees of flexion 
to 5 degrees of extension with fairly significant pain.  It 
was noted that X-rays revealed a valgus alignment of the left 
knee following the high tibial osteotomy.  The metal hardware 
appeared to be in a good position, with evidence of early 
healing of the osteotomy site and a lucency on the medial 
side.  There were two screws on the posterolateral aspect of 
the femur indicating probable previous anterior cruciate 
ligament reconstruction surgery.  On weight bearing films, it 
did not appear that there was significant medial joint space 
narrowing.  Some mild degenerative changes in the medial 
compartment were noted but no significant osteophytes at that 
point.  The impression was multiple operations of the left 
knee with an apparent history of a medial meniscus tear and 
an anterior cruciate ligament deficient left knee.  The 
examiner indicated that he would not expect the veteran to 
reach his full potential on the left side until at least one 
year after his surgery. 

In a May 1995 rating decision, the temporary total 
convalescent rating was extended until June 30, 1995.

VA medical records reveal that, on June 27, 1995, it was 
noted that there were no medical problems since the last 
appointment.  The veteran reported that he had pain along the 
patella and tenderness.  Physical examination revealed that 
the incision was well healed, without swelling and with full 
range of motion.  There was tenderness along the patella 
tract.  It was noted that X-rays revealed that there was a 
good alignment and that the medial aspect of the osteotomy 
was healing.  The impression was status post high tibial 
osteotomy, doing well except for patella tendonitis.  

In a July 1995 notice of disagreement, the veteran asserted 
that his temporary total convalescence rating should be 
extended until he was no longer under a doctor's care.  He 
reported that he would need physical therapy for 
approximately one year.

VA medical records reflect that in August 1995 the high 
tibial osteotomy was noted to be much improved, with only 
intermittent knee pain.  Range of motion was from zero to 125 
degrees.  There was no effusion or patellofemoral pain, and 
the incision was well healed.  There was mild medial and 
lateral joint line tenderness.  

The veteran received additional follow-up treatment in 1996 
and early 1997 at a VA medical center.  In March 1996, he 
complained of anterior knee pain, noting that it was in the 
tibial tubercle and at the terminal point of extension.  
Physical examination revealed tenderness about the tibial 
tubercle.  The knee was stable with a good range of motion 
and the incision was well healed.  There was no pain with 
varus or valgus stresses.  X-rays revealed interval healing 
of the osteotomy line.  The assessment was Hoffa's disease 
versus patella ligament tendonitis.  In August 1996, the 
veteran reported that he continued to have left knee pain.  
He also indicated that, as an employee of a trash disposal 
service, he engaged in heavy labor.  Left knee examination 
revealed well-healed incision scars with no laxity or 
effusion.  The knee had flexion to 115 degrees and extension 
to zero degrees, without pain.  There was mild crepitus and 
tenderness at the tibia.  The assessment was chronic mild 
left knee pain.  It was noted in February 1997 that the 
veteran was doing very well, the incision was well healed, 
and X-rays revealed a healed high tibial osteotomy with 
excellent alignment.

In May 1997, the Board remanded the claims for further 
development to include a VA examination and to obtain a 
medical opinion on how long the veteran required 
convalescence after his two surgeries.  

On an August 1997 VA examination, the veteran stated that he 
was currently participating in a home exercise program using 
both an exercise bike and a stair-stepper.  He indicated that 
he wore an elastic knee brace at work.  He used to take 600 
milligrams of ibuprofen twice a day, but he was not presently 
taking any medication and not using a crutch or cane.  The 
veteran reported that he worked for a trash collection 
service for the past three weeks, but avoided heavy lifting.  
He said that, prior to his current job, he was in a 
vocational rehabilitation program, but that he had to quit 
that program to return to work in order to pay his bills.  He 
also indicated that, prior to being in a vocational 
rehabilitation program, he was in prison and had had one 
flare-up of knee pain during that incarceration.  The veteran 
complained of constant throbbing in the left knee, aggravated 
by prolonged standing, walking, bending, stooping and 
lifting.  He indicated that the pain was localized to the 
infrapatellar region.  He also noted that his knee 
occasionally swelled but did not give out.  He reported that 
he could run but not very well and that he was conscious of 
an occasional limp.  

On physical examination, the veteran moved about the 
examining room without demonstrable difficulty.  He was able 
to climb on and off the examining table without apparent 
pain.  The alignment of the left knee was in about 10 degrees 
of valgus relative to the right knee.  There was a full range 
of motion of the left knee relative to the right knee and no 
effusion or tenderness.  There were multiple nontender, well-
healed, surgical scars anteriorly and laterally about the 
left knee.  The left knee was stable to varus/valgus stress 
in both complete extension and in 30 degrees of flexion and 
there was a 2+ anterior drawer's sign and a 1+ Lachman's 
sign.  There were two and half centimeters of atrophy of the 
left quadriceps muscle mass.  The diagnoses were the 
following: Postoperative high tibial valgus osteotomy for 
degenerative arthritis of the left knee, probable chronic 
anterior cruciate ligament instability, and postoperative 
multiple surgical procedures and arthroscopies.  The examiner 
indicated that the veteran had probably reached the point of 
maximum recovery from the high tibial osteotomy.  It was 
noted that, given the veteran's age, there was a high 
probability that he would require further surgery in the next 
ten to fifteen years, probably a total knee arthroplasty, 
which was the general course following tibial osteotomies.  
The examiner also noted that, at this point, based on the 
veteran's symptoms and current relatively active lifestyle, 
including fairly vigorous work, the current 20 percent 
disability rating was valid and should not be changed. 

VA medical records reflect that in December 1997 it was noted 
that the veteran had chronic instability in the left knee.  
It was indicated that the anterior cruciate ligament 
reconstructions and the high tibial osteotomy had helped, but 
that the veteran wanted a light brace to protect the joint, 
similar to one he was wearing on his right knee.  Marked 
anterior cruciate ligament instability was noted, and a 
patella protecting brace was ordered.  

In January 1998, the veteran was again evaluated at a VA 
medical center.  He reported that his painful symptoms had 
never resolved.  He said that he used a knee brace and 
applied Icy-Hot to his knee in the morning so that he could 
work during the day.  Physical examination revealed that 
multiple, well-healed scars on the left knee and mild 
tenderness to palpation over the lateral joint line.  There 
was palpable crepitus with active and passive range of 
motion, and motion was from zero to 125 degrees.  He had no 
excessive patholaxity to varus or valgus stresses.  The 
Lachman test was positive, but there was no posterior tibial 
drawer sign.  No effusion was present.  The examining 
physician also reported that the "left" knee had a full 
range of motion, extension to zero degrees and flexion to 130 
degrees.  There was no effusion in that knee, but there was 
slight medial joint line tenderness to deep palpation and no 
excessive ligamentous laxity to varus or valgus stresses 
across that knee.  The Lachman test was negative in that 
knee, and there was no posterior tibial sag.  X-rays of the 
left knee revealed that the high tibial osteotomy site was 
well healed, with no evidence of any broken hardware.  There 
was some medial joint line narrowing, but there were no other 
significant bony abnormalities.  The impression was chronic 
left knee pain status post multiple operative interventions.  

The veteran's treatment options were discussed.  The most 
conservative treatment would be to continue using anti-
inflammatories as needed, bracing, and Icy-Hot.  The most 
aggressive treatment would be to start off with a 
corticosteroid injection and to proceed up to arthroscopic 
debridement and washing out of the joint.  The veteran 
indicated that he was getting along fairly well with his 
current treatment and that he was not interested in pursuing 
more aggressive treatment.  The veteran stated that he would 
consider receiving a corticosteroid injection in the future 
if his symptoms became exacerbated, but that he would like to 
continue with the status quo treatment at the current time.

In an April 1998 statement, a VA doctor indicated that after 
his February 6, 1995, left high tibial osteotomy the veteran 
was convalescent until June 1995.  The doctor noted that the 
surgery went well and that the wound healed nicely.  The 
doctor also noted that the veteran had been seen by the 
orthopedic clinic for follow-up treatment and that he had 
follow-up therapy as well.  The doctor indicated that the 
veteran was last seen in January 1998.  

VA medical records reflect that in September 1998, it was 
noted that the veteran complained of "left" knee pain and 
stated that he had injured his "right knee" the prior day 
when he stepped off a curb and his knee buckled.  He was 
noted to be using crutches and wearing a brace on the right 
knee.  It was noted that there was no evidence of trauma or 
injury to the "left" knee.  With regard to an unspecified 
knee, it was noted that there was mild edema to the medial 
inferior aspect of the patella with some tenderness on 
palpation.  There was a full range of motion of that knee 
with some pain with full flexion and full extension.  No 
crepitus was noted.  X-rays revealed no fracture or 
dislocations, but calcifications were noted in the lateral 
and medial menisci.  The assessment was right knee injury.  

II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  38 C.F.R. § 4.45.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court"), has held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45.   38 C.F.R. §§ 4.40 and 4.45 
do not apply when a veteran's disability is rated under 
Diagnostic Code 5257, a code which is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

For limitation of motion of the leg, a zero percent rating is 
warranted for either limitation of flexion to 60 degrees or 
for limitation of extension to 5 degrees.  Limitation of 
flexion to 45 degrees and limitation of extension to 10 
degrees each warrant a 10 percent rating.  Limitation of 
flexion to 30 degrees and limitation of extension to 15 
degrees each warrant a 20 percent rating.  A 30 percent 
evaluation is warranted for either limitation of flexion to 
15 degrees or limitation of extension to 20 degrees.  A 40 
percent disability rating requires limitation of extension to 
30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
The normal range of motion for a knee is flexion to 140 
degrees and extension to zero degrees.  38 C.F.R. § 4.71, 
Plate II.

For other impairment of the knee, a 10 percent evaluation 
requires slight recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability of the 
knee warrants a 20 percent rating, while a 30 percent 
evaluation requires a severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A total disability rating will be assigned following a 
hospital discharge or outpatient release, effective from the 
date of hospital admission or outpatient treatment and 
continuing for a period of one, two, or three months from the 
first day of the month following such hospital discharge or 
outpatient release if the treatment of a service-connected 
disability resulted in one of the following: (1) surgery 
necessitating at least one month of convalescence; (2) 
surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement or continued use of a wheelchair or 
crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one or more major 
joints.  38 C.F.R. § 4.30(a)(1)-(3) (1999).  Extensions of 
periods of one, two, or three months beyond the initial three 
months may be made under subparagraphs (1), (2), or (3) of 
38 C.F.R. § 4.30(a) (1999).  In addition, approval may be 
obtained for extensions of one or more months, up to six 
months beyond the initial six-month period, under 
subparagraphs (2) or (3) of 38 C.F.R. § 4.30(a) (1999).  
38 C.F.R. § 4.30(b) (1999).  

In Felden v. West, 11 Vet. App. 427 (1998), the Court defined 
convalescence as "the stage of recovery following an attack 
of disease, a surgical operation, or an injury."  Felden, 11 
Vet. App. at 430 (citing Dorland's Illustrated Medical 
Dictionary).  The Court also defined recovery as "the act of 
regaining or returning toward a normal or healthy state."  
Felden, 11 Vet. App. at 430 (citing Webster's Medical Desk 
Dictionary 606 (1986)).  In other words, the purpose of a 
temporary total evaluation under the criteria of 38 C.F.R. § 
4.30 (1999) is to aid the veteran during the immediate 
postsurgical period when he or she may have incompletely 
healed wounds or may be wheelchair-bound, or when there may 
be similar circumstances indicative of transient 
incapacitation associated with recuperation from the 
immediate effects of an operation. 



III.  Analysis of Entitlement to a Schedular Evaluation in 
Excess of 20 Percent 
from July 6, 1994, to August 28, 1994, for the Left Knee 
Disorder

The veteran's left knee disorder was originally rated under 
Diagnostic Code 5259 (cartilage, semilunar, removal of, 
symptomatic).  The maximum rating under that diagnostic code 
is 10 percent disabling.  Therefore, a higher rating is not 
warranted under that diagnostic code.

The veteran's left knee disorder is currently rated as 20 
percent disabling under Diagnostic Code 5257 for the period 
from July 6, 1994, to August 28, 1994.  That diagnostic code 
is not predicated on loss of range of motion.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 do not apply when evaluating the 
veteran's claim under that Code 5257.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  The evidence reflects that on August 
2, 1994, there was 1+ laxity in the anterior cruciate 
ligament of the left knee but with a good endpoint and intact 
medial and lateral cruciate ligaments.  On August 3, 1994, 
anterior cruciate ligament laxity was noted.  There was also 
crepitance with the McMurray test in the lateral meniscus and 
a little fluid was present.  The rest of the ligaments were 
intact.  On August 29, 1994, when the veteran underwent 
surgery for his left knee, 1+ anterior cruciate ligament 
laxity was again noted, with a good endpoint and a negative 
McMurray test.  Thus, based on this evidence, it is concluded 
that the veteran was not shown to have severe recurrent 
subluxation or lateral instability from July 6, 1994, to 
August 28, 1994.  The preponderance of the competent and 
probative evidence shows no more than moderate left knee 
impairment from July 6, 1994, to August 28, 1994, thereby 
warranting no more than a 20 percent rating from July 6, 
1994, to August 28, 1994, under Diagnostic Code 5257.  

The Board will also consider whether a rating in excess of 20 
percent was warranted based on limitation of motion of the 
left knee during the period from July 6, 1994, to August 28, 
1994.  Available medical records show that in late April 1993 
the veteran sustained an injury to his left knee while 
playing ball.  The injury resulted in pain, effusion and 
swelling of the knee.  In March 1994, it was noted that there 
was a decrease in range of motion on full extension of the 
left knee, without the amount of decrease specified.  In 
April 1994, it was again noted that there was an unspecified 
decrease in range of motion.  However, on August 2, 1994, the 
veteran was noted to have full extension of the left knee to 
zero degrees and flexion limited to 100 degrees, and on the 
following day, flexion was to 130 degrees and extension to 5 
degrees.  On August 29, 1994, the day the veteran underwent 
arthroscopic surgery, the left knee reportedly could be 
flexed to 90 degrees and extended to zero degrees.  Although 
there were inconsistent findings as to range of motion of the 
knee during the relevant period, the veteran was not noted to 
have less than 90 degrees of flexion or more than 5 degrees 
limitation of extension.  Accordingly, neither limitation of 
flexion nor extension warranted even a compensable rating 
under limitation of motion codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Thus, even with consideration 
of 38 C.F.R. §§ 4.40 and 4.45 (1999), the evidence does not 
show entitlement to a rating higher than 20 percent for the 
veteran's left knee disorder for the period from July 6, 
1994, to August 28, 1994, based on limitation of motion.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), including 38 C.F.R. § 4.10 (1999), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, the 
Board finds no basis upon which to assign a higher disability 
evaluation for the left knee disorder from July 6, 1994, to 
August 28, 1994.


IV.  Analysis of Entitlement to an Extension of a Temporary 
Total 
Convalescent Rating beyond June 30, 1995, for a Left Knee 
Disorder

As indicated historically above, the veteran underwent a left 
high tibial osteotomy on February 6, 1995.  He was granted a 
temporary total convalescent rating under 38 C.F.R. § 4.30 
(1999) for almost five months, until June 30, 1995.  In order 
to qualify for an extension of such a rating, there would 
have to be evidence of the need for additional convalescence 
or evidence of severe postoperative residuals such as 
incompletely healed surgical wounds, therapeutic 
immobilization of the left knee, necessity of house 
confinement, and/or the necessity for continued use of a 
wheelchair or crutches with regular weight bearing 
prohibited.  There is no requirement that a temporary total 
convalescent rating be assigned for as long as the veteran is 
under a doctor's care or as long as he requires physical 
therapy, both of which are claimed to justify an extension of 
the convalescent rating in this case.  

Under 38 C.F.R. § 4.30(a)(1) (1999), a temporary total 
convalescent rating can be assigned up to six months after 
the first day of the month following a hospital discharge for 
surgery requiring additional convalescence.  Convalescence is 
the stage of "recovery" following a surgical operation, and 
"recovery" is the act of regaining or returning toward a 
normal or healthy state.  Felden, 11 Vet. App. at 430.  In a 
January 1995 statement, a VA doctor noted that the veteran 
was scheduled for a left high tibial osteotomy knee surgery 
on February 2, 1995, and that he would be under a doctor's 
care for postoperative rehabilitation until May or June 1995.  
In June 1995, the impression was status post high tibial 
osteotomy, doing well except for patella tendonitis.  It was 
noted in August 1995 that the high tibial osteotomy was much 
improved and that there was only intermittent knee pain.  
Also, in an April 1998 statement, a VA doctor indicated that 
the veteran was convalescent, after his February 6, 1995, 
left high tibial osteotomy, until June 1995.  Specifically, 
the doctor noted that the surgery went well and that the 
wound healed nicely.  Accordingly, the preponderance of the 
competent and probative evidence shows that the veteran did 
not require additional convalescence under 38 C.F.R. 
§ 4.30(a)(1) (1999) beyond June 30, 1995.

Since the veteran had surgery, the Board must also consider 
whether he had severe postoperative residuals that would 
warrant an extension under 38 C.F.R. § 4.30(a)(2) (1999) 
beyond June 30, 1995.  Under 38 C.F.R. § 4.30(a)(2) (1999), a 
temporary total convalescent rating can be assigned up to one 
year after the first day of the month following a hospital 
discharge for surgery with severe postoperative residuals.  
Starting on February 21, 1995, it was noted that the 
veteran's incision was well healed.  Thus, the evidence does 
not show incompletely healed surgical wounds.  Starting in 
June 1995, the veteran received intermittent follow-up 
treatment for the next two years, but there is no evidence of 
house confinement and, as previously noted, in April 1998 a 
VA doctor indicated that the February 1995 surgery went well 
and that the wound healed nicely.  At the time of the August 
1997 VA examination he reported wearing an "elastic" knee 
brace at work, and in December 1997 he was asking for a light 
left knee brace, similar to one he was wearing on his right 
knee.  In January 1998 he was noted to be wearing bilateral 
braces.  Such braces clearly are not equivalent to casting of 
the extremity or the use of a device that would immobilize 
the extremity.  Nor does the evidence show that regular 
weight bearing was prohibited after June 30, 1995 or that the 
veteran had to use crutches or a wheelchair.  Although the 
veteran was on crutches in September 1998, the evidence shows 
that such was due to a recent knee injury, apparently to the 
right knee.  In any event, even if the use of crutches was 
for the left knee, there is no evidence that such was 
necessitated by the surgery three years earlier.  In sum, the 
preponderance of the competent and probative evidence shows 
that the veteran did not have severe postoperative residuals 
under 38 C.F.R. § 4.30(a)(2) (1999) beyond June 30, 1995 or 
otherwise meet the requirements for an extension of benefits 
under that regulation. 

V.  Analysis of Entitlement to a Schedular Evaluation in 
Excess of 20 Percent 
from July 1, 1995, for a Left Knee Disorder

As previously noted, the veteran is already receiving a 
disability rating that is higher than the maximum rating 
under Diagnostic Code 5259.  Therefore, a higher rating is 
not warranted under that diagnostic code.  

Since July 1, 1995, the veteran's left knee disorder has been 
rated as 20 percent disabling under Diagnostic Code 5257.  On 
the April 1995 VA examination, it was noted that the anterior 
cruciate ligament function was impossible to test due to 
discomfort and that there was some medial "pseudolaxity."  
The examiner indicated that he would not expect the veteran 
to reach his full potential on the left side until at least 
one year after his surgery.  However, in June 1995, a 
physical examination revealed no swelling and that recovery 
from the surgery was going well, except for patella 
tendonitis.  In August 1995, it was noted that there had been 
much improvement and that now there was only intermittent 
knee pain.  On examination there was mild medial and lateral 
joint line tenderness, but no effusion or patellofemoral 
pain.  In March 1996, a physical examination revealed 
tenderness about the tibial tubercle, but the knee was stable 
and there was no pain with varus or valgus stresses.  X-rays 
revealed interval healing of the osteotomy line.  Examination 
in August 1996 revealed no laxity or effusion, and although 
the veteran was assessed as having chronic left knee pain, it 
was described as only mild.   

On the August 1997 VA examination, there was no left knee 
effusion or tenderness and the knee was reported to be stable 
to varus/valgus stress.  There was a 2+ anterior drawer's 
sign and a 1+ Lachman's sign and the diagnoses included 
probable chronic anterior cruciate ligament instability.  
Although the probability of further surgery in the next ten 
to fifteen years was noted, the examiner noted that at this 
point, based on the veteran's symptoms and current relatively 
active lifestyle, including fairly vigorous work, the current 
20 percent disability rating was valid and should not be 
changed.  Additionally, despite a December 3, 1997 VA 
treatment record notation of "marked" anterior cruciate 
ligament instability, in January 1998 the veteran was noted 
to have no excessive patholaxity to varus or valgus stresses 
in the left knee.  The Lachman test was positive, but there 
was no posterior tibial drawer sign and no effusion.  

In regard to the "marked" anterior cruciate ligament 
instability referenced on December 3, 1997, the Board finds 
that notation to be insufficent to support a higher rating.  
Such a characterization is at least partly subjective and it 
is outweighed by the fact that the veteran underwent more 
thorough physical examinations since July 1, 1995, and any 
noted instability was not described as marked or severe on 
those occasions.  The Board gives more weight to the various 
complete VA physical examinations performed since July 1, 
1995, and finds that the preponderance of the medical 
evidence shows no more than moderate recurrent subluxation or 
lateral instability of the left knee since July 1, 1995.  
Thus, no more than a 20 percent rating is warranted since 
July 1, 1995, under Diagnostic Code 5257.

In regard to limitation of motion of the left knee since July 
1, 1995, the April 1995 VA examination report notes that the 
left knee could be flexed to 100 degrees and extended to 5 
degrees, with fairly significant pain.  However, in June 
1995, the veteran had a full range of motion in the left knee 
and in August 1995, he had flexion to 125 degrees and 
extension to zero degrees.  It is noted that in March 1996, 
the veteran indicated that he had pain at the terminal point 
of extension, but physical examination revealed that there 
was a good range of motion.  In August 1996 flexion was to 
115 degrees and extension to zero degrees without pain, and 
on the August 1997 VA examination, there was a full range of 
motion of the left knee relative to the right knee.  In 
January 1998, left knee could be extended to zero degrees and 
flexed to 125 degrees.  Thus, despite variations in the range 
of motion of the left knee, it always could be flexed to at 
least 115 (and most recently to 125) degrees, with no 
limitation of extension reported since early 1995.   
Limitation of flexion to 115 degrees does not warrant even a 
zero percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Thus, even with consideration of 38 C.F.R. §§ 4.40 and 
4.45 (1999), the evidence does not show that a rating higher 
than 20 percent based on limitation of motion is warranted 
for the veteran's left knee disorder for the period since 
July 1, 1995.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), including 38 C.F.R. § 4.10 (1999), whether or 
not they were raised by the veteran, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, the 
Board finds no basis upon which to assign a higher disability 
evaluation for the left knee disorder since July 1, 1995.


ORDER

A schedular evaluation in excess of 20 percent from July 6, 
1994, to August 28, 1994, for postoperative residuals of a 
medial meniscus tear of the left knee with an anterior 
cruciate deficit is denied.

An extension of a temporary total convalescent rating beyond 
June 30, 1995, for postoperative residuals of a left high 
tibial osteotomy is denied.

A schedular evaluation in excess of 20 percent from July 1, 
1995, for postoperative residuals of a medial meniscus tear 
of the left knee with an anterior cruciate deficit is denied.


REMAND

In its May 1997 remand, the Board requested that the RO 
submit the veteran's claims folders to the VA physician(s) 
from whom the veteran received postoperative care following 
his August 1994 and February 1995 knee surgeries for an 
opinion as to whether the veteran required convalescence 
beyond September 1994 and June 1995, respectively.  The RO 
submitted the claims folders to one of the veteran's 
physicians who provided an opinion regarding the February 
1995 knee surgery but did not address whether convalescence 
was required beyond September 30, 1994 for the August 1994 
knee surgery.  As there was a lack of compliance with the 
directives of the May 1997 remand, the case must be remanded 
again.  See Stegall v. West, 11 Vet. App. 268 (1998).  Also, 
the issue of an increased rating for the left knee disorder 
from October 1, 1994, to February 5, 1995, is inextricably 
intertwined with the issue of entitlement to an extension of 
the convalescent rating beyond September 30, 1994, for the 
left knee disorder.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In light of the above, this case is REMANDED to the regional 
office for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The claims folders should be referred 
to the VA physician(s) from whom the 
veteran received postoperative care 
following his August 1994 knee surgery 
or, if not available, to another 
qualified physician for an opinion as 
whether the veteran required 
convalescence beyond September 30, 1994.

3.  The regional office should then 
review the physician's opinion.  If not 
responsive to the Board's instructions, 
such should be amended by the physician 
so that the case will not have to be 
remanded again.

4.  After the development requested above 
has been completed to the extent 
possible, the regional office should 
again review the record and readjudicate 
the issues of entitlement to an extension 
of a temporary total convalescent rating 
beyond September 30, 1994, for the left 
knee disorder, and an increased rating 
from October 1, 1994, to February 5, 
1995, for the left knee disorder.  If any 
benefit on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 


